75 A.2d 272 (1950)
DELAWARE LIQUOR STORE, Inc.,
v.
MAYOR AND COUNCIL OF WILMINGTON et al.
Superior Court of Delaware, New Castle.
August 17, 1950.
Albert L. Simon and James J. Walsh, of Wilmington, for plaintiff.
Herbert Warburton, Assistant City Solicitor, for defendant.
*274 TERRY, Judge.
A municipal corporation has a dual character, and, as such, performs a dual function. In its first aspect it is governmental, public or legislative. In its second it is corporate, private, ministerial or proprietary. 1 Dillon, Municipal Corporations, 5th Ed., Page 181; McQuillen, Municipal Corporations, 2d Ed., Page 758; City of Seattle v. Stirrat, 55 Wash. 560, 104 P. 834, 24 L.R.A.,N.S., 1275; 63 C.J.S., Municipal Corporations, § 757(b); 38 Am.Jur., Municipal Corporations, Sec. 572.
The Courts of this country have with practical unanimity declared that a municipal corporation engaged in the performance of a governmental or public function, in the absence of statute, is not liable for injuries or damages occasioned by the negligent or wrongful acts of its officers, agents or employees. Mardis v. City of Des Moines, Iowa, 34 N.W.2d 620; Richardson v. Hannibal, 330 Mo. 398, 50 S.W.2d 648, 84 A.L.R. 508; Bradley v. City of Oskaloosa, 193 Iowa 1072, 188 N.W. 896; Hafford v. New Bedford, 16 Gray 297, 82 Mass. 297; Dargan v. Mayor etc. of Mobile, 31 Ala. 469, 70 Am.Dec. 505; Hagerman v. City of Seattle, 189 Wash. 694, 66 P.2d 1152, 110 A.L.R. 1110; 38 Am.Jur., Municipal Corporations, Sec. 572; 63 C.J. S., Municipal Corporations, § 757(b).
Several reasons have been advanced for the immunity granted to municipal corporations when acting in a governmental capacity: (1) "The State is sovereign and the municipality is its governmental agency; since the State may not be sued without its consent its agent cannot be." (2) "The municipality derives no pecuniary benefit from the exercise of a public function." (3) "Members of municipal departments in the exercise of governmental functions are agents of the State and not of the City and hence the doctrine respondent superior has no application." (4) "It is necessary for the proper performance of governmental functions that a municipal corporation should not be liable for the negligence of its agents or employees." (5) "Taxes raised for specific governmental purposes should not be permitted to be diverted to the payment of damage claims."
Writers of monographs and comments have criticized the logic underlying the above reasons. 34 Yale Law Journal, Pages 1-45, 129, 143, 229-258; 36 Yale Law Journal, Pages 1-41, 759, 1039-1100; 20 Columbia Law Review, Pages, 34, 772; Harvard Law Review, Page 66.
The underlying test in distinguishing governmental functions from corporate functions, and, consequently, in determining the liability or nonliability of a municipality for the torts of its officers, agents or employees, is whether the act performed is for the special benefit of the corporate entity or for the common good of all; that is, for the public. Thus, if the damaging action or the negligence of the officers, agents or employees arises in the execution of a duty which is for the exclusive benefit of the municipality, the municipality is liable, but, if the duty in whole or in part is one imposed upon the municipality as a public instrumentality of the State, the municipality is not liable. *275 63 C.J.S., Municipal Corporations, § 757(2); Hagerman v. City of Seattle, 189 Wash. 694, 66 P.2d 1152, 110 A.L.R. 1110; Am. Jur., Municipal Corporations, Sec. 572.
Having stated the general rule pertaining to liability or nonliability of a municipal corporation in cases involving corporate or private duties as distinguished from governmental or public duties, I now reach the somewhat difficult problem that arises in many cases; that is, whether the act complained of as being negligent or wrongful was performed by the municipality in the exercise of its corporate or private power, or in the exercise of its governmental or public power.
Municipal enterprises relating to the preservation of peace, the care of the poor, the public health, and the prevention of the destruction of property by fire are among those enterprises generally classified in the category of governmental functions. A municipality is under no obligation to provide for a Fire Department in order to protect the property of its residents. Whether a municipality shall establish, maintain and operate its own Fire Department, or what shall be its character and extent, is solely governmental and its agents or employees in the conduct thereof are not agents or employees of the municipality; rather, they act as officers charged with a public service for whose negligence or wrongful acts no action will lie, in the absence of statute, against the municipality. Saunders v. Fort Madison, 111 Iowa 102, 82 N.W. 428; Hillstrom v. City of St. Paul, 134 Minn. 451, 159 N.W. 1076, L.R.A.,N.S., 1917B 548; Bradley v. City of Oskaloosa, supra; Burnett v. Rudd, 165 Tenn. 238, 54 S.W.2d 718; Tainter v. Worcester, 123 Mass. 311, 25 Am.Rep. 90; City of Lansing v. Toolan, 37 Mich. 152; Frederick v. Columbus, 58 Ohio St. 538, 51 N.E. 35; Powell v. Fenton, 240 Mich. 94, 214 N.W. 968; Johnston v. Grants Pass, 120 Or. 364, 251 P. 713, 252 P. 1118; McKenna v. City of St. Louis, 6 Mo.App. 320, 9 A.L.R. 143; Hawkins Bros. Furniture Co. v. City of Springfield, 194 Mo.App. 151, 186 S.W. 576; Vezina v. City of Hartford, 106 Conn. 378, 138 A. 145; Adkinson v. City of Port Arthur, Tex.Civ.App., 293 S.W. 191; Barcus v. City of Coffeyville, 129 Kan. 238, 282 P. 698; Hall v. City of Jackson, 5 Cir., 30 F.2d 935; Abihider v. City of Springfield, 277 Mass. 125, 177 N.E. 818; 38 Am. Jur., Municipal Corporations, Sec. 572; Hagerman v. City of Seattle, 189 Wash. 694, 66 P.2d 1152, 110 A.L.R. 1110; Aldrich v. City of Youngstown, 106 Ohio St. 342, 140 N.E. 164, 27 A.L.R. 1497.
Courts in at least thirty States, in the absence of statute, have invoked the rule of nonliability in tort actions brought against the municipality growing out of fire engine collisions resulting in personal injuries or property damage to others. One of the leading cases in support of the minority rule is Fowler v. City of Cleveland, 100 Ohio St. 158, 126 N.E. 72, 9 A.L.R. 131, later expressly overruled by the same Court in Aldrich v. City of Youngstown, 106 Ohio St. 342, 140 N.E. 164, 27 A.L.R. 1497.
It is argued that there exists no necessity for haste when a fire engine is returning from a fire; thus, the rule of nonliability predicated upon the exercise of a governmental function should not be applied in the present case. This argument is without merit. The use of fire trucks and other vehicles owned by a municipality in going to and returning from a fire or a fire alarm, or at the scene of a fire, is a governmental function, and a municipality, in the absence of statute to the contrary, is not liable for injuries or damages caused by their negligent operation. 38 Am.Jur., Municipal Corporations, Sec. 624; City of Louisville v. Carter, 142 Ky. 443, 134 S.W. 468, 32 L.R.A.,N.S., 637; Bradley v. City of Oskaloosa, supra; Puget Sound Electric Ry. v. Benson, 9 Cir., 253 F. 710.
In certain cases the Courts of Florida have held that a municipality is liable for the negligence of its firemen  the reason being that the reckless driving of fire trucks constitutes a nuisance and renders the streets unsafe to the travelling public. Maxwell v. City of Miami, 87 Fla. 107, 100 So. 147, 33 A.L.R. 687; City of Tallahassee v. Kaufman, 87 Fla. 119, 100 So. 150.
It is suggested in the present case that we follow the reasoning advanced in the Florida cases, and, likewise, say that *276 negligent operation of municipal fire trucks upon city streets constitutes a nuisance and renders the streets unsafe, and, when permitted by the city, liability may arise therefrom if persons and property lawfully on the street are injured or damaged in consequence thereof. This we cannot do for two reasons: (1) In the present case the plaintiff has not alleged sufficient facts from which a nuisance may be inferred. A nuisance is the existence of a condition, and, as such, must be distinguished from a mere act of negligence resulting in injury. The Florida cases are not authority for the plaintiff's position;[1] (2) To so conclude would in effect be overruling the well-established doctrine that the State and the several subdivisions thereof are not responsible for damages resulting from the negligence of the officers thereof while in performance of duties which are purely governmental. The fact that the doctrine of "respondent superior" does not apply to the State or the several political subdivisions thereof when exercising a governmental function is so well established in our system of government that we do not find any cases where the Courts have held to the contrary. The only cases where this doctrine does not apply are cases where a State through legislative enactment has made the change. The question is one of public policy. The Legislature of this State so far has not altered the uniform rule in this respect.
Sovereignty and its incidental powers still have a deep significance in our system of jurisprudence. If the doctrine of nonliability pertaining to a municipal corporation while engaged in a governmental function is to be discarded, the Legislature has the authority to prescribe the remedy.
The defendant's motion is granted and an order will be entered accordingly.
NOTES
[1]  The governing authority of the City of Wilmington has expressly classified its vehicles of the Fire Bureau as emergency vehicles, § 101, City Ordinances, and expressly exempted their operation from the provisions of all rules and regulations regulating the moving, parking, and standing of vehicles upon the city streets when being operated in an emergency in the necessary performance of public duties. § 704, City Ordinances. See Puget Sound Electric Ry. v. Benson, 9 Cir., 253 F. 710.